FILE COPY


                                   M A N D A T E

TO THE 156TH DISTRICT COURT of SAN PATRICIO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 16th day of July,
2015, the cause upon appeal to revise or reverse your judgment between

Melissa Marie Garcia,                                                          Appellant,
                                            v.
David R. De Jesus,                                                              Appellee.
CAUSE NO. 13-15-00158-CV                                      (Tr.Ct.No. S-13-5317CV-B)

was determined; and therein our said Court made its order in these words:

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.          The Court orders the appeal

DISMISSED WITH PREJUDICE in accordance with its opinion. Each party shall bear

their own costs relating to this appeal.

       We further order this decision certified below for observance.

Text goes here.

                                        

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 25th day of August, 2015.




                                                 Cecile Foy Gsanger, CLERK